UNITED STATES, Appellee

                                     v.

                    Jessica E. ESTRADA, Sergeant
                        U.S. Army, Appellant

                               No. 09-0822
                        Crim. App. No. 20070778

       United States Court of Appeals for the Armed Forces

                         Argued April 20, 2010

                         Decided June 7, 2010

STUCKY, J., delivered the opinion of the Court, in which EFFRON,
C.J., and BAKER, ERDMANN, and RYAN, JJ., joined.


                                  Counsel


For Appellant: Captain Michael E. Korte (argued); Colonel Mark
Tellitocci, Lieutenant Colonel Matthew M. Miller, and Captain
Shay Stanford (on brief); Major Bradley M. Voorhees.

For Appellee: Major Lynn I. Williams (argued); Colonel Norman
F. J. Allen III, Lieutenant Colonel Martha L. Foss, and Major
Christopher B. Burgess (on brief).

Military Judge:    Richard Gordon


        THIS OPINION IS SUBJECT TO REVISION BEFORE FINAL PUBLICATION.
United States v. Estrada, No. 09-0822/AR


     Judge STUCKY delivered the opinion of the Court.

     This case requires us once again to consider the

interaction between administrative discharges of military

personnel and punitive discharges adjudged by courts-martial.

This Court and the Courts of Criminal Appeals have seen a number

of these cases, which usually arise in the context of personal

jurisdiction over the appellant.       See, e.g., United States v.

Hart, 66 M.J. 273 (C.A.A.F.), cert. denied, 129 S. Ct. 310

(2008); United States v. Harmon, 63 M.J. 98 (C.A.A.F. 2006);

Smith v. Vanderbush, 47 M.J. 56 (C.A.A.F. 1997); Webb v. United

States, 67 M.J. 765 (A.F. Ct. Crim. App. 2009); Lawrence v.

Maksym, 58 M.J. 808 (N-M. Ct. Crim. App.), pet. denied, 59 M.J.
123 (C.A.A.F. 2003).   Here, the issue is not personal

jurisdiction but the effect, if any, of an administrative

discharge on an unexecuted punitive discharge adjudged by a

court-martial.

     In this case, the military judge sentenced Appellant, a

reservist serving on active duty, to a bad-conduct discharge.

After trial, but before the convening authority took initial

action, the United States Army Human Resources Command issued

her administrative discharge orders.      She also received a

Department of Defense Form 214 (Certificate of Release or

Discharge from Active Duty).   Later, the convening authority

approved the bad-conduct discharge.      The United States Army


                                   2
United States v. Estrada, No. 09-0822/AR


Court of Criminal Appeals (CCA) held that the administrative

discharge was void.    United States v. Estrada, 68 M.J. 548, 551

(A. Ct. Crim. App. 2009).    We granted review to determine

whether the administrative discharge resulted in remission of

the bad-conduct discharge.    On these facts, we affirm the

judgment of the CCA.

                                  I.

        Appellant’s convictions stem from filing false travel

vouchers and fraudulent receipts for rental property expenses.

A special court-martial consisting of a military judge sitting

alone convicted Appellant, consistent with her pleas, of

thirteen specifications of signing and submitting a false

official record, and larceny.    Articles 107 and 121, Uniform

Code of Military Justice (UCMJ), 10 U.S.C. §§ 907, 921 (2006).

On July 9, 2007, the military judge sentenced Appellant to a

bad-conduct discharge, confinement for ninety days, and

reduction to the lowest enlisted grade.    The convening authority

approved the sentence but limited confinement to fifty-seven

days.    The CCA affirmed.   Estrada, 68 M.J. at 551.

                                  II.

        The CCA summarized the post-trial developments as follows:

             On 24 and 25 September 2007, appellant received
        two different sets of administrative orders. The
        first set, issued by officials at Fort Benning,
        Georgia, released her from active duty and returned
        her to the Reserve Component, effective 24 September


                                   3
United States v. Estrada, No. 09-0822/AR


     2007. The second set, issued by United States Army
     Human Resources Command (HRC), discharged her from the
     reserve component in the grade of Private E1 with an
     honorable characterization of service, effective 25
     September 2007. In conjunction with the first set of
     orders, appellant was issued a Dep’t. of Def., Form
     214, Certificate of Release or Discharge from Active
     Duty (Feb. 2000) [hereinafter DD Form 214].

          On 2 November 2007, the convening authority took
     initial action on appellant’s case, inter alia,
     approving the adjudged bad-conduct discharge but not
     ordering it executed.

          Approximately sixteen months after the discharge
     was issued, on 6 January 2009, HRC voided appellant’s
     discharge to the reserve component because it was
     erroneously issued. On 12 January 2009, Army
     personnel officials at Fort Benning, Georgia, voided
     appellant’s DD Form 214.

Id. at 549 (brackets in original) (footnote omitted).   The CCA

held that an Army regulation, Dep’t of the Army, Reg. (AR) 27-

10, Legal Services, Military Justice para. 5-16 (Nov. 16, 2005),

“automatically voided any purported discharge because the

administrative discharge occurred prior to initial action.” 68
M.J. at 549.

                              III.

     Appellant argues that the honorable discharge she received

prior to the convening authority’s initial action remitted the

adjudged bad-conduct discharge.   Appellant also claims the CCA

erred in construing AR 27-10 as automatically voiding the

administrative discharge because other, more recent regulations

establish different procedures.



                                  4
United States v. Estrada, No. 09-0822/AR


     In Steele v. Van Riper, 50 M.J. 89, 92 (C.A.A.F. 1999), a

case arising in the Marine Corps, this Court held that an

administrative discharge given after trial, but prior to the

convening authority’s initial action on a sentence, remitted an

adjudged bad-conduct discharge.   Judge Crawford concurred in the

result, based on the Government’s concessions, but suggested

that Department of Defense and service regulations should be

amended to prevent similar scenarios from recurring.   Id.

(Crawford, J., concurring in the result).

     In October 2002, the Army amended AR 27-10 to read:

     After any charge is preferred, the DD Form 458 [charge
     sheet] will automatically act to suspend all favorable
     personnel actions, including discharge, promotion, and
     reenlistment. . . . After preferral of a charge,
     regardless of any action purporting to discharge or
     separate a Soldier, any issuance of a discharge
     certificate is void until the charge is dismissed or
     the convening authority takes initial action on the
     case in accordance with R.C.M. 1107; all other
     favorable personnel actions taken under such
     circumstances are voidable.

AR 27-10 para. 5-16.b (formerly para. 5-15.b) (emphasis added).

Other Army regulations apply different rules to soldiers who are

administratively discharged at other stages of the court-martial

process.1


1
  Army regulations also permit the imposition of an
administrative “flag,” which prohibits certain personnel
actions, including discharges. AR 600-8-2, Personnel-General,
Suspension of Favorable Personnel Actions (Flags) para. 1-14
(Dec. 23, 2004). Other regulations touch upon administrative
discharges for different types of servicemembers: Active duty

                                  5
United States v. Estrada, No. 09-0822/AR


                                IV.

     Construction of regulations is a question of law, which we

review de novo.   United States v. McCollum, 58 M.J. 323, 340

(C.A.A.F. 2003); United States v. Phillips, 18 C.M.A. 230, 234,

39 C.M.R. 230, 234 (1969).   Similarly, we review a “challenge to

the lawfulness of [a] regulation de novo.”   United States v.

Hughey, 46 M.J. 152, 154 (C.A.A.F. 1997).

     In interpreting regulations, we apply the general rules of

statutory construction.   United States v. Custis, 65 M.J. 366,

370 (C.A.A.F. 2007)); see also 1 Norman Singer, Statutes and

Statutory Construction § 31:6 (6th ed. 2002) (“It is obvious,

that inasmuch as a regulation is a written instrument the

general rules of interpretation apply.”).



enlisted “[s]oldiers under sentence to an unsuspended
dishonorable or bad conduct discharge will not be discharged
before appellate review is completed, unless so directed by
[Headquarters, Department of the Army].” AR 635-200, Personnel
Separations, Active Duty Enlisted Administrative Separations
para. 1-22.d (June 6, 2005) (emphasis added). For enlistees in
the Army National Guard or Reserve, “[t]he separation authority
delegated to commanders by this regulation will not include the
authority to discharge a Soldier under [a] court-martial
sentence that includes a dishonorable or bad conduct discharge,
prior to the completion of appellate review, unless the
discharge is directed by [Headquarters, Department of the
Army].” AR 135-178, Army National Guard and Army Reserve,
Enlisted Administrative Separations para. 1-10 (Mar. 13, 2007)
(emphasis added). “An officer who has been convicted and
sentenced to dismissal or dishonorable discharge will not be
discharged prior to completion of appellate review without prior
approval of [Commanding General], [Human Resources Command].”
AR 600-8-24, Personnel-General, Officer Transfers and Discharges
para. 1-18 (Apr. 12, 2006) (emphasis added).

                                 6
United States v. Estrada, No. 09-0822/AR


     AR 27-10, para. 5-16 states that a “discharge certificate

is void until the charge is dismissed or the convening authority

takes initial action.” (emphasis added).   The key words here are

“void” and “until.”   Void means “[o]f no legal effect; null.”

Black’s Law Dictionary 1709 (9th ed. 2009).   “Until” is commonly

“used as a function word to indicate movement to and arrival at

a destination” and means “up to the time that” or “till such

time as.”   Webster’s Third New International Dictionary 2513

(1986).

     The juxtaposition of “void” and “until” in AR 27-10 is

puzzling, since the former connotes a permanent cessation of

legal effect, whereas the latter implies a temporary pause.     But

the operative word here is the subordinating conjunction

“until,” which suggests that an administrative discharge issued

after preferral of charges is ineffective but may become legally

effective in the future.   The use of the phrase “to suspend”

earlier in the same paragraph supports this reading of the

regulation.   AR 27-10, para. 5-16.b (a charge sheet “will

automatically act to suspend all favorable personnel actions”).

     Thus, contrary to Appellant’s argument, “void until” does

not mean that an administrative discharge promulgated after

sentencing automatically remits a convening authority’s

subsequent approval of a bad-conduct discharge.   If we

interpreted AR 27-10 as Appellant suggests, a single


                                 7
United States v. Estrada, No. 09-0822/AR


administrative error could nullify months of legal proceedings

and strip the convening authority of meaningful power to approve

a sentence.    That construction would create the situation that

the revision to AR 27-10 sought to avoid.    The record reflects

that the Army amended AR 27-10, para. 5-16 to remedy the

problems of Steele and “ensur[e] no loss of jurisdiction” and

the practical problems associated with it.   See also Estrada, 68
M.J. at 550; Steele, 50 M.J. at 92 (Crawford, J., concurring in

the result).   We read AR 27-10 in accordance with this evident

intent -- that a convening authority’s subsequent approval of a

punitive discharge supersedes a previous, erroneously issued,

administrative discharge.

     This interpretation is not affected by other regulations

prohibiting execution of a discharge until after appellate

review is complete -- whereas AR 27-10 effectively suspends it

until the convening authority takes initial action.     See supra

note 1.   The CCA correctly noted that this is a “regulatory

inconsistency wherein the military justice regulation [AR 27-10]

could arguably validate an administrative discharge issued after

initial action that would otherwise be impermissible under the

personnel regulations.” 68 M.J. at 551.   But this “anomalous

conflict” is “not a factor” that is dispositive here.    Id.

Appellant’s putative administrative discharge occurred before

initial action, and thus does not implicate the differing time


                                  8
United States v. Estrada, No. 09-0822/AR


frames for prohibiting the execution of a discharge in AR 600-8-

2, AR 600-8-24, and AR 635-200.

     As the CCA noted in considerable detail, AR 27-10 is

anything but a model of clarity.       See 68 M.J. at 551.   To avoid

continuing confusion concerning this issue, Army officials may

wish to adopt “a uniform standard among the applicable

regulations,” and spell out key terms and conditions for when a

pending administrative discharge comes back into effect.       Id.

                                  V.

     The judgment of the United States Army Court of Criminal

Appeals is affirmed.




                                   9